United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1742
Issued: August 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2013 appellant, through his attorney, filed a timely appeal from a
March 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on August 11, 2011 in the performance
of duty.
FACTUAL HISTORY
On August 12, 2011 appellant, then a 26-year-old housekeeping aid, filed a traumatic
injury claim alleging that on August 11, 2011 he sustained an injury to his back and head when
1

5 U.S.C. § 8101 et seq.

he slipped and fell. He stopped work on that same day. The employing establishment
controverted the claim, noting that a witness statement differed from appellant’s account of the
injury.
The employing establishment related that appellant described the injury as occurring
when he was pushing a trash container to the loading dock. Appellant “reached in the trash
container to remove the trash bag and stepped on [the] ramp to compactor when he slipped
forward hitting his head on gate/rail to compactor and fell down.”
The employing establishment indicated that appellant used leave from work beginning
around June 6, 2011 due to a nonemployment-related condition. Appellant returned to work on
August 11, 2011 when he ran out of leave. The employing establishment maintained that his
version of the incident differed from an eyewitness statement.
In an e-mail statement dated August 11, 2011, John Salamone, a coworker, related that on
August 11, 2011 he saw a worker “throwing garbage into the dumpster. I noticed him lift a bag
of garbage out of a bin, turn and throw it into the dumpster, at which time he grimaced in pain
and fell to the floor. I immediately provided assistance, called for help to one of the paint shop
employees and called the emergency number to get medical attention.”
In an emergency room report dated August 12, 2011, Dr. Clark Homan, Board-certified
in emergency medicine, discussed appellant’s history of falling at work on August 11, 2011
striking his back on a rail and hitting his head. A computerized tomography scan of the head and
x-rays of the thoracic and lumbosacral spine obtained at the employing establishment’s clinic on
August 11, 2011 were negative. Dr. Homan diagnosed a head contusion and lumbar strain. He
found that appellant could resume work with restrictions in four days.
In a report dated August 23, 2011, Dr. Shahid Mian, a Board-certified orthopedic
surgeon, related that appellant sustained injury to his neck and low back at work on
August 11, 2011 when he fell on a greasy ramp “pushing a cart full of garbage bags on a ramp.”2
He diagnosed cervical strain and low back syndrome and found that appellant was totally
disabled.
By decision dated September 27, 2011, OWCP denied appellant’s claim after finding that
he had not factually established the occurrence of the August 11, 2011 work incident. It further
determined that he did not submit medical evidence establishing a diagnosed condition as a result
of the alleged employment incident.
On October 12, 2011 appellant requested reconsideration.3 In a statement dated
October 11, 2011, he related that on August 11, 2011 he was preparing to put trash in a
compactor on a loading dock accessed by walking up a ramp. Appellant maintained that the
ramp was often slippery with oil from the garbage bags. He asserted that he slipped on the ramp
2

Dr. Mian also indicated that appellant’s chief complaint was a neck and low back injury from a motor vehicle
accident at work; however, this appears to be a transcription error.
3

On September 29, 2011 Dr. Mian diagnosed a displacement of a lumbar herniation and a torn medial meniscus
and found that appellant was disabled from work beginning August 12, 2011.

2

and that “it happened so unexpectedly that I fell forward into the compactor gate, that is about
two ft from the ramp. On the way down I hit my head and my lower back against the compactor
gate.” Mr. Salamone witnessed appellant’s injury and called an ambulance.4
By decision dated January 9, 2012, OWCP denied modification of its September 27, 2011
decision. It found that appellant had not factually established the occurrence of the incident on
August 11, 2011 as his statement describing his injury differed substantially from the statement
of the witness, Mr. Salamone.
In a report dated June 22, 2012, Dr. Mian indicated that appellant sustained an injury on
August 11, 2011 “at work pushing a cart full of garbage bags on a ramp.5 [Appellant] slipped on
greasy material on the ramp and he fell.” Dr. Mian noted that appellant was taken to the
emergency room on that date for x-rays. He diagnosed a disc herniation at L5-S1, bulging discs
at L3-4 and L4-5 and cervical strain. Dr. Mian attributed the diagnosed conditions to the
August 11, 2011 work injury and found that appellant was totally disabled.
On August 31, 2012 appellant, through his attorney, requested reconsideration. He
argued that OWCP erred in failing to accept fact of injury based on Board case law holding that
an employee’s version of events stands unless refuted by strong evidence. Counsel also noted
that OWCP did not request clarification from appellant or the witness as required by its
procedure manual. He asserted that Mr. Salamone’s statement is “largely supportive of and
identical to, the claimant’s account of the accident.” Counsel stated, “Mr. Salamone confirmed
that the claimant attempted to throw trash in the dumpster (compactor) and fell in the process of
attempting to do so. It was Mr. Salamone that called the emergency number for medical
assistance, thus confirming the severity of the claimant’s condition.” Counsel further alleged
that the medical evidence establishes that appellant was disabled due to a work injury on
August 11, 2011.
On November 1, 2012 the employing establishment indicated that appellant was treated
at the hospital a month before his alleged work injury for postconcussion symptoms and asserted
that his back, cervical and head conditions may be preexisting. It noted that he was removed
from employment after he failed to respond to contact attempts by the employing establishment.
By decision dated March 20, 2013, OWCP denied modification of its January 9, 2012
decision. It determined that as appellant had not established the occurrence of the claimed work
event, it did not need to consider the medical evidence.
On appeal, counsel argues that OWCP should have accepted appellant’s version of the
events on August 11, 2011 in accordance with Board precedent as unrebutted by strong and
persuasive evidence. He argues that the statement of Mr. Salamone generally supports
appellant’s version of events and that OWCP has adopted an adversarial stance in accepting
4

Appellant submitted a similar statement dated November 5, 2011.

5

In a March 16, 2012 report, Dr. Naheed Van Da Walle, a physiatrist, provided both a history of appellant being
injured at work in a motor vehicle accident on August 11, 2011 and being transported by ambulance to the hospital
and of him slipping on a ramp at work.

3

Mr. Salamone’s statement. Counsel also maintains that OWCP should at a minimum have
required clarification from appellant and the witness. He further asserts that the medical
evidence establishes employment-related disability as a result of the August 11, 2011
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.9 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.10 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.11
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.12 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.13 An employee
6

Supra note 1.

7

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

8

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

9

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

10

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

Id.

12

See Louise F. Garnett, 47 ECAB 639 (1996).

13

See Betty J. Smith, 54 ECAB 174 (2002).

4

has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.14
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.15 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.16
ANALYSIS
OWCP denied appellant’s claim based on its finding that he had not established the
occurrence of the August 11, 2011 work injury. Appellant alleged that he injured his back and
head when he fell on a slippery ramp while preparing to put trash in a compactor. He asserted
that he hit his head and low back on the compactor gate. A coworker, Mr. Salamone, saw the
incident and called an ambulance.
The employing establishment controverted the claim based on a witness statement from
Mr. Salamone. In an e-mail dated August 11, 2011, Mr. Salamone indicated that he saw an
employee turn to throw a bag of garbage into a dumpster, twist his face in pain and fall to the
ground. He called for medical assistance. The employing establishment argued that there were
discrepancies between appellant’s version of the incident and Mr. Salamone’s account sufficient
to show that the incident did not occur as alleged.
The Board finds that the evidence is sufficient to establish that appellant experienced the
August 11, 2011 work incident at the time, place and in the manner alleged. Appellant stopped
work immediately after the incident and sought medical treatment. He provided a generally
consistent history of injury to his physicians, the employing establishment and OWCP. An
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong and persuasive evidence.17 Not
only is there no strong evidence contradicting appellant’s statement regarding how the incident
occurred, there is considerable evidence supporting his statement. The employing establishment
does not dispute that he fell while attempting to put trash in a compactor. Mr. Salamone related
that appellant grimaced and fell after turning to throw a bag into a dumpster, although he does
not corroborate that he hit his head or back on the compactor. Under the circumstances of this
case, the Board finds that his allegations have not been refuted by strong or persuasive evidence
and that there are no inconsistencies sufficient to cast serious doubt on his version of the

14

Id.

15

Linda S. Christian, 46 ECAB 598 (1995).

16

Gregory J. Reser, 57 ECAB 277 (2005).

17

See Allen C. Hundley, 53 ECAB 551 (2002).

5

employment incident.18 Consequently, appellant has established the occurrence of the
August 11, 2011 work incident.
As OWCP denied appellant’s claim on the grounds that he did not establish the
occurrence of an employment incident on August 11, 2011, it did not consider the medical
evidence.19 The case will be remanded to OWCP for evaluation of the medical evidence to
determine whether he sustained a medical condition and/or disability due to the accepted
August 11, 2011 work incident. After such further development as it deems necessary, it should
issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

18

See M.H., 59 ECAB 461 (2008).

19

As previously noted, in reports dated August 23, 2011 and March 16, 2012, Dr. Mian and Dr. Da Walle noted a
history of a motor vehicle accident. On remand, OWCP should clarify whether appellant sustained a motor vehicle
accident and, if so, the date of the accident.

6

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 7, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

